Citation Nr: 1445866	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected residuals of a right clavicle fracture with traumatic arthritis.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), New Orleans, Louisiana, Regional Office (RO).  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via video conference.  A copy of the hearing transcript is of record.  In March 2011, the Board remanded this matter for additional development and medical inquiry.  

The record in this matter consists of paper and electronic claims files, and has been reviewed.  No new evidence has been included in the record since the February 2012 Supplemental Statement of the Case.  


FINDINGS OF FACT

1.  The Veteran is left-hand dominant.  

2.  The evidence of record indicates that, from April 21, 2008, the Veteran's pain-free forward flexion and abduction of the right arm has not exceeded shoulder level.    


CONCLUSION OF LAW

From April 21, 2008, the criteria for a 20 percent evaluation, for the Veteran's right shoulder disability, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201-5203 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied prior to the rating decision on appeal by way of a July 2008 letter sent to the Veteran.  This letter informed him of his duty and the VA's duty for obtaining evidence.  In addition, the correspondence met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA afforded the Veteran two VA compensation examinations during the appeal period.  VA has obtained the Veteran's STRs, and available post-service medical records relevant to his claim to include VA treatment records.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in January 2011. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue decided herein at the beginning of the hearing and remanded the claim for an examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

The Claim for Increased Rating

The Veteran injured his right shoulder during service as the result of a motor vehicle accident.  In November 1992 VA established service connection for residuals of a right clavicle fracture with traumatic arthritis, and assigned a 10 percent disability evaluation.  The Veteran did not appeal that rating.  On June 18, 2008, VA received the Veteran's claim for an increased rating.  In the November 2008 rating decision on appeal, the RO denied the Veteran's claim.  The Veteran then appealed that decision to the Board.  

In this matter, the Board will consider whether a higher rating has been warranted from June 18, 2007 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).

Disabilities of the shoulder are rated under Diagnostic Code (DC) 5200 through DC 5203 of 38 C.F.R. § 4.71a.  Diagnostic Code 5200 addresses ankylosis in the shoulder joint while DC 5202 addresses impairment of the humerus.  As neither disability is present here, the Board will not address these provisions further.  

Under DC 5201, limitation of motion of the arm/shoulder is rated.  Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) of the arm, 0 to 180 degrees of shoulder abduction using the arm, and 90 degrees internal and external rotation of the shoulder and arm.  See 38 C.F.R. § 4.71a, Plate I.  A 20 percent rating is assigned for limitation of motion at shoulder level on the major or minor side.  A 20 percent rating is assigned for limitation of motion to midway between side and shoulder level on the minor side.  A 30 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the minor side.  The Veteran stated during his Board hearing that he is left-handed.  This is supported by the VA medical evidence of record.  Thus, his right shoulder is considered the minor side.  

Under DC 5203, impairment of the clavicle or scapula is rated.  A 10 percent rating is granted for nonunion without loose movement, or for malunion.  A 20 percent rating is warranted for nonunion on the minor side with loose movement, while a 20 percent rating is warranted for dislocation on the minor side.  38 C.F.R. § 4.71a.   

The Board also notes the relevance here of DCs 5003 and 5010 of 38 C.F.R. § 4.71a.  Traumatic arthritis is recognized under DC 5010 and is rated under DC 5003 on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  As the Veteran's limitation of motion is compensably rated, these provisions cannot lead to a higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).     

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

In this matter, the relevant evidence of record consists of the Veteran's lay statements, VA treatment records dated from 2008, and VA compensation examination reports dated in August 2008 and April 2011.  Based on this evidence, an increased rating is warranted here.  

VA treatment records dated on April 21, 2008 indicate that the Veteran began treatment for pain associated with his right shoulder disorder.  These records detail occupational therapy of the right shoulder.  The records document the Veteran's complaints of chronic pain.  Though the records indicate full range of motion on flexion, abduction, and internal and external rotation, the records note the Veteran's pain and limitation with "overhead activities."   

The August 2008 VA examiner noted normal deep tendon reflexes, muscle strength of the right arm of 5/5, and a grip of 5/5.  The examiner noted "a step-off of the clavicle which is noted on palpation of the distal clavicle" and noted complaints of tenderness on palpation.  The examiner noted no effusion, edema, erythema, or instability.  The examiner indicated 160 degrees of flexion, 150 degrees abduction, external rotation of 75 degrees, and internal rotations of 90 degrees.  The examiner indicated no additional limitations following repetitive testing.  However, the report indicated that the Veteran complained of a constant dull ache in his shoulder, and that he occasionally experiences flare ups.  The examiner also noted that the Veteran experienced difficulty "when lifting or extending his arm above his head or when driving, etc."

The April 2011 VA examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The examiner summarized recent radiographic findings and indicated fibrous union, or nonunion, of an old fracture of the right clavicle.  The examiner noted no evidence of ankylosis, dislocation, or loosened movement of the clavicle.  And the examiner indicated a normal humerus.  But the examiner noted MRI findings indicating mild degenerative changes of the right acromioclavicular joint.  

On examination of the Veteran, the April 2011 VA examiner noted normal sensory and motor strength in the right arm.  The examiner noted flexion to 125 degrees, abduction to 105 degrees, external rotation to 60 degrees, and internal rotation to 90 degrees.  The examiner noted no warmth, edema, crepitus, atrophy, or other deformity in the right shoulder, and after three repetitions on range of motion testing, noted no fatigability, muscle spasm, lack of endurance, weakness, or instability.  The examiner stated that the Veteran's right shoulder disability caused "mild functional limitation."  But the examiner did note pain on motion.  The examiner noted tenderness along the right clavicle.  The examiner noted the Veteran's complaints of stiffness, flare ups, and a moderate, chronic, dull pain.  And importantly, the examiner indicated that the Veteran "has a problem with lifting heavy stuff and doing a whole lot of overhead work secondary to his shoulder."  In closing the report, the examiner stated that the Veteran "is able to do activities of daily living, work his job with the restriction of not lifting over 10 pounds or doing prolonged overhead work[.]"  

The Veteran's lay assertions regarding pain have also been considered.  The Veteran is competent to comment on observable symptoms such as pain and limitation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a layperson is competent to attest to symptoms he or she may observe or sense, such as pain and limitation of motion).  In several statements of record, he has described the pain he experiences on range of motion.  Importantly, during his Board hearing he described experiencing difficulty lifting boxes, which is part of his duties pursuant to his employment.  He indicated that he particularly had difficulty lifting boxes over his head.  

Based upon this evidence, a higher rating of 20 percent has been warranted since April 21, 2008.  38 C.F.R. § 3.400(o)(2).  Beginning with the VA occupational therapy the Veteran underwent prior to his June 2008 claim for increased rating, the record documents that the Veteran's pain has significantly limited his ability to use his arm beyond shoulder level.  38 C.F.R. § 4.71a, DC 5201.  This pain-causing limitation has been noted by the occupational therapy clinical notes, each VA compensation examiner, and by the Veteran.  See Deluca, supra.  

A rating in excess of 20 percent is unwarranted here, however.  As noted earlier, a 30 percent rating is warranted under DC 5201 for limitation of motion of the arm (minor) to 25 degrees from the side.  This rating is unwarranted because the preponderance of the evidence consistently demonstrates that the Veteran is capable of using his arm without significant limitation below shoulder level.   

The Board also finds an additional, or separate, rating unwarranted here.  In rating disabilities, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

As indicated, a 20 percent rating is warranted under DC 5201 for the limitation of motion evidenced in the record.  The record also evidences that the Veteran has nonunion of his clavicle without loose movement, which warrants a rating of 10 percent under DC 5203.  38 C.F.R. § 4.71a.  However, separately evaluating limitation of motion and nonunion of the clavicle would be pyramiding.  To do so would be to evaluate separately the same functional impairment, or the same manifestation of a disability - i.e., the Veteran's discomfort and consequent limitation of motion.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  This would result in a clear violation of the prohibition on pyramiding.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (separate ratings warranted for arthritis in the foot and arthritis in the back).  The Veteran's right shoulder disability has been characterized since April 21, 2008 by painful and limited motion in his shoulder and right arm.  A sole 20 percent rating is appropriate for this symptomatology.  

In sum, a 20 percent rating has been warranted from April 21. 2008.  To this extent, the Board finds a higher rating warranted.  However, the preponderance of the evidence is against the assignment of an additional increase in rating.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's right shoulder disability is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.71a, 4.130.  Further, the Veteran did not manifest the symptomatology that would have warranted a schedular rating higher than that granted here.  The schedular rating criteria reasonably describe his disability picture.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still not be warranted.  The evidence does not suggest, and the Veteran did not contend, that his right shoulder disorder causes marked absence from work or resulted in hospitalizations.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for the disorder since service, and though he experiences certain symptoms during employment, he is nevertheless capable of working full time.  Thus, even if his disability picture were exceptional or unusual, referral would not be warranted.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is assigned a 20 percent rating for a right shoulder disorder and a 0 percent rating for residuals of a laceration to the right forearm and wrist.  The Veteran has at no point during the current appeal indicated that his service-connected shoulder disorder results in further disability when looked at in combination with the service-connected residuals of a laceration.  

Therefore, the Board finds that the schedular criteria adequately describe the Veteran's right shoulder disorder.  38 C.F.R. § 4.71a.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to a higher disability rating of 20 percent, for service-connected residuals of a right clavicle fracture with traumatic arthritis, is granted from April 21, 2008, subject to laws and regulations governing the payment of monetary awards.     


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


